Citation Nr: 1504246	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 5, 2011, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, assigned a TDIU effective January 5, 2011.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  Effective February 2, 2010, the Veteran's service-connected disabilities include residuals skin condition associated with Hansen's disease, in remission, evaluated as 60 percent disabling.  

2.  The Veteran's TDIU application was received by VA on April 16, 2010.

3.  The Veteran last worked in June 2009 as a warehouse inspector, and had been employed in such capacity since December 1995.

4.  The record reflects it is at least as likely as not it was factually ascertainable the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities as of February 2, 2010.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 2, 2010, for the assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.3, 4.16 (2014); Hurd v. West, 13 Vet. App. 449 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds the Veteran is entitled to an earlier effective date for the assignment of his TDIU to February 2010, which he indicated at his February 2013 hearing and other statements of record is the benefit he was seeking on appeal.  Therefore, no further discussion of VA's duties to notify and assist is necessary in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board acknowledges that a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) was received by VA on April 16, 2010.  Thus, the date of claim is earlier than the current effective date.  Accordingly, the Board must determine whether it was factually ascertainable prior to January 5, 2011, whether the Veteran satisfied the criteria for a TDIU to include the one year period prior to the aforementioned April 2010 claim.

The relevant legal criteria provide that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In this case, effective February 2, 2010, the Veteran is service connected disabilities were the following:  residuals skin condition associated with Hansen's disease, in remission, evaluated as 60 percent disabling; residual facial neuritis associated with Hansen's disease, evaluated as 10 percent disabling; residual peripheral neuropathy, left upper extremity, evaluated as 10 percent disabling; residual peripheral neuropathy, right upper extremity, evaluated as 10 percent disabling; residual peripheral neuropathy, right lower extremity, evaluated as 10 percent; residual peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling.  Service connection was also in effect for tinnitus, evaluated as 10 percent disabling, effective from October 14, 2009; chronic left shoulder strain and pain, evaluated as noncompensable (zero percent) from February 1, 1994, and 10 percent from June 28, 2010; fracture of the left 4th finger, evaluated as noncompensable from February 1, 1994; Hansen's disease, in remission, evaluated as noncompensable from February 1, 1994; and bilateral sensorineural hearing loss, evaluated as noncompensable from October 14, 2009.  
Thus, the Veteran had a combined disability rating of zero percent from February 1, 1994; a combined rating of 10 percent from February 1, 1994; and 80 percent from February 2, 2010.  See 38 C.F.R. § 4.25.  The schedular requirements for consideration of a TDIU were met as of February 2, 2010.  See 38 C.F.R. §§ 3.340, 4.16(a).

The record also reflects the Veteran last worked in June 2009 as a warehouse inspector, and had been employed in that capacity since December 1995.  In addition, his education included 2 years of college, as well as training as an automotive technician.  

The United States Court of Appeals for Veterans Claims (Court) has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Court has also indicated that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As already noted, the record reflects the Veteran's work history has consisted almost entirely of being a warehouse inspector since his separation from service in January 1994.  He also has training as an automotive technician.  Further, this occupation and training is consistent with his primary military occupational specialty (MOS) of aircrew egress system craftsman.  Moreover, he provided credible testimony at his February 2013 hearing as to the difficulties his service-connected disabilities caused him to experience prior to the end of his employment in June 2009, particularly the peripheral neuropathy of various extremities combined with his left shoulder.  Such difficulties appear to make it difficult to pursue further employment in the occupational field consistent with his work history and education.

The Board acknowledges that the TDIU claim was originally denied based upon findings of various VA examinations conducted in February 2010 which indicated only mild impairment(s) due to the service-connected disabilities, to include the peripheral neuropathy of various extremities.  However, it does not appear these examinations addressed the combined effect of all of the service-connected disabilities upon the Veteran's employability.  In fact, TDIU was awarded based upon March 2011 VA examinations which did address the combined effect of the service-connected disabilities.  As indicated above, the Veteran has consistently pursued his claim of TDIU since his filed his original TDIU application in April 2010, which was prompted by the decision resulting in a combined disability rating of 80 percent from February 2, 2010.  Additionally, the March 2011 VA examinations were conducted in response to the Veteran's assertions, and the opinion addressing the combined effect of his service-connected disabilities was less than a year after his April 2010 claim, and slightly more than a year from the assignment of the combined 80 percent rating.

The Board further notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Moreover, the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the record reflects it is at least as likely as not it was factually ascertainable the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities as of February 2, 2010.  Therefore, he is entitled to assignment of his TDIU effective from that date.

The Board also notes the Veteran did not satisfy the schedular criteria for consideration of a TDIU prior to February 2, 2010.  Although TDIU may be awarded on an extraschedular basis, service connection was not in effect for his peripheral neuropathy of various extremities prior to February 2, 2010, and the Veteran emphasized the impairment caused by such in support of his TDIU.  Further, the record does not reflect the Veteran was unemployable due solely to the service-connected disabilities that were in effect prior to February 2, 2010.  Granted, he did discuss his left shoulder, but the TDIU was based upon the left shoulder in combination with the other disabilities to include the peripheral neuropathy of various joints.  He does not contend, nor does the record otherwise reflect, his Hansen's disease (in remission), tinnitus, hearing loss, and left 4th finger fracture precluded substantially gainful employment either by themselves or in combination to include with the left shoulder.  Accordingly, an effective date earlier than February 2, 2010, is not warranted for assignment of the TDIU.



	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of February 2, 2010, for the assignment of a TDIU is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


